Citation Nr: 1217535	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  04-35 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.  He died in August 2000.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 2005, the appellant testified in a Videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.

In August 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington DC to comply with January 2006 Board Remand directives.  Those actions completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A full discussion of the RO's compliance with the August 2009 Board Remand is included in the Duties to Notify and Assist section below.

In evaluating this case, the Board has not only reviewed the appellant's physical claims file, but has also reviewed the appellant's file on the "Virtual VA" system to ensure a complete assessment of the evidence.



FINDINGS OF FACT

1.  The Veteran died in August 2000.  According to a copy of the Certificate of Death, the immediate cause of death was listed as cancer of the esophagus.  

2.  At the time of the Veteran's death, service connection had not been established for any disability.

3.  The Veteran is not a radiation-exposed veteran who participated in radiation-risk activities for VA compensation purposes.

4.  The preponderance of the competent evidence of record demonstrates that the Veteran's cancer of the esophagus was not caused or aggravated by exposure to ionizing radiation during active service; he was exposed to no more than 100 millirem of ionizing radiation during his period of service.

5.  The preponderance of the competent evidence of record demonstrates that the Veteran's cancer of the esophagus was not present in service or for many years thereafter and has not been shown to be related to service, including exposure to ionizing radiation.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, the Veteran's widow, seeks service connection for the cause of the Veteran's death.  To establish service connection for the cause of a veteran's death, the evidence must show that the disease which caused death was incurred in or aggravated by service or that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For it to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).  That is to say, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Generally, minor service-connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2), (3) (2011).

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic diseases, including malignant tumors, may be presumed to have incurred in service, although not otherwise established as such, if manifested to a degree of 10 percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1) (West Supp. 2011); 38 C.F.R. § 3.307(a)(3) (2011); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(d). 

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed Veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.

First, a "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who, while serving on active duty, active duty for training, or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean on site participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war in Japan (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii).  Radiation-risk activity also includes certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 C.F.R. § 3.309(d)(3)(ii).  Specifically, service before January 1, 1974, on Amchitka Island, Alaska, qualifies as a radiation-risk activity if, during such service, the veteran was exposed to ionizing radiation in the performance of duty related to the Long Shot, Milrow, or Cannikin underground nuclear tests.  38 C.F.R. § 3.309(d)(3)(ii)(D)(2).

Diseases specific to radiation-exposed Veterans are the following: leukemia (other than chronic lymphocytic leukemia), thyroid cancer, breast cancer, cancer of the pharynx, esophageal cancer, stomach cancer, cancer of the small intestine, pancreatic cancer, multiple myeloma; lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), salivary gland cancer, cancer of the urinary tract, bronchio-alveolar carcinoma, bone cancer, brain cancer, colon cancer, lung cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).

Second, 38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.

Dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).

In all other claims involving radiation exposure, a request will be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: all forms of leukemia, except chronic lymphocytic leukemia; thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts, non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 3.311(b)(5) requires that bone cancer become manifest within 30 years after exposure, posterior subcapsular cataracts become manifest within 6 months or more after exposure, leukemia become manifest at any time after exposure, and that other diseases specified in section 3.311(b)(2) become manifest 5 years or more after exposure.

Third, and notwithstanding the above, the U.S. Court of Appeals for Veterans Claims (Court) has held that when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Rucker v. Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 9 Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)).

Thus, the Board must not only determine whether the Veteran had a disability which is recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether his disability is otherwise the result of active service.  Simply stated, the fact that the Veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

As in all claims, it is the Board's duty to assign probative value to the evidence and then to weigh the evidence favorable to the appellant's claim against the evidence unfavorable to the appellant's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence outweighs the unfavorable evidence or if the favorable and unfavorable evidence are in relative equipoise, the appellant's claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).

The Veteran died in August 2000.  Of record is a certificate of death listing the immediate cause of the Veteran's death as cancer of the esophagus.

During the Veteran's lifetime, service-connection had not been established for any disability.  The appellant contends that the condition leading to the Veteran's death, esophageal cancer, was caused by exposure to the ionizing radiation during his active service.

As noted above, there are 21 types of cancer which are presumptively service connected under 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  The Veteran's cause of death, esophageal cancer, is specifically listed as a presumptive disease.  See 38 U.S.C.A. § 1112(c)(2) (West 2002); 38 C.F.R. § 3.309(d)(2) (2011).  Importantly, however, the Board does not find that the Veteran is a radiation-exposed veteran who participated in radiation-risk activity.  

The Veteran's service records indicate that he served as an administrative specialist with an assignment location of Johnston Island from July 1967 to July 1968.  In August 2011, the U.S. Army Public Health Command (USAPHC), Veterans Radiation Exposure Investigation Program (VREIP), wrote that the Defense Threat Reduction Agency (DTRA) confirmed the Veteran's duty on Johnston Island.  This, however, does not establish that the Veteran is a radiation-exposed veteran who participated in radiation-risk activity for VA compensation purposes.  Indeed, the Veteran's service on Johnston Island from July 1967 to July 1968 does not meet the criteria set forth in 38 C.F.R. § 3.309(d)(3)(i), (ii).  As such, while the Veteran had esophageal cancer, he is not a radiation-exposed veteran and the provision presumptively service-connecting that disease is not applicable.

Also, with respect to the Veteran's esophageal cancer, which is a "radiogenic disease," pursuant to 38 C.F.R. § 3.311, the Board does not find that the esophageal cancer resulted from exposure to ionizing radiation in service.

To be clear, although the Board has determined that the Veteran is not a radiation-exposed veteran as defined under 38 C.F.R. § 3.309(d), this is not to say that he was not exposed to any ionizing radiation in service.  

As discussed above, in all other claims involving radiation exposure, a request will be made for any available records concerning the Veteran's exposure to radiation.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  See 38 C.F.R. § 3.311(a)(2)(iii).  

Indeed, upon an initial review of the claim, the Veteran was exposed to ionizing radiation as a result in his participation in activities as claimed, specifically, that he served on Johnston Island from July 1967 to July 1968.  Subsequently, the Veteran developed a radiogenic disease, esophageal cancer, which became manifest 5 years or more after exposure.  As such, according to regulation, the Board referred the claim to the Under Secretary for Benefits (in this case, the Director of Compensation and Pension Service) for further consideration.  See 38 C.F.R. § 3.311(b).

At this juncture, the Board acknowledges the extensive development undertaken by the RO.  After numerous, persistent attempts over a years-long period, the RO ultimately obtained a responsive reply from the VREIP.  In conference with the DTRA (which provided results of exposure studies of personnel on Johnston Island), the VREIP provided a reconstructed radiation dose assessment based on the Veteran's service personnel records, including duty assignments, military occupational specialty, and duties as claimed, and published reports of exposures to ionizing radiation at the Veteran's verified duty location and period of service.  The VREIP's dose assessment indicated that the Veteran's exposure to ionizing radiation would not have exceeded the allowable limits set for members of the general public (100 millirem per year).  Ultimately, the VREIP concluded that in applying this exposure limit to the Veteran's period of service, his estimated total occupational radiation dose is 100 millirem.

In a January 2012 letter to the Under Secretary of Health, the Director of the VA Compensation and Pension Service noted the findings in the VREIP dose assessment.  The Director indicated that the Veteran was 26 years old when exposed to ionizing radiation and undifferentiated neuroendocrine small cell carninoma was diagnosed in 1999, approximately 32 years after exposure to ionizing radiation.  He also noted that there was no evidence of a family history of cancer, no smoking history, and no history of sunlight exposure.  The Under Secretary of Health was asked to opine as to whether it is likely, unlikely, or as likely as not that the Veteran's cancer of the esophagus resulted from exposure to radiation in service.

Following the Director's letter, the Under Secretary of Health responded in January 2012.  He noted the information provided above and indicated that the Health Physics Society, in their position statement PS010-1, Radiation Risk in Perspective, revised in August 2004, stated that "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime does of 10 rem above that received from natural sources."  The position statement further indicated that "there is substantial and convincing scientific evidence for health risks following high-dose exposures.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent."

Based on the above, the Under Secretary of Health opined that "it is unlikely that the Veteran's esophageal cancer can be attributed to radiation exposure while in military service."

In an advisory opinion from the Director of the VA Compensation and Pension Service, dated February 2012, he concluded that as a result of the VREIP dose assessment and the Under Secretary's opinion, "there is no reasonable possibility that the Veteran's esophageal cancer resulted from radiation exposure in service."

The above opinions provide probative evidence against the appellant's claim for service connection for cause of the Veteran's death as a result of ionizing radiation exposure.

In summary, in regards to the Veteran's esophageal cancer, which is a "radiogenic disease," pursuant to 38 C.F.R. § 3.311, DTRA confirmed that the Veteran was exposed to ionizing radiation as a result of his participation in service on Johnston Island from July 1967 to July 1968.  The Director of VA Compensation and Pension Service's February 2012 opinion concluded that there is no reasonable possibility that the Veteran's esophageal cancer resulted from his exposure to ionizing radiation in service.  The Director's mandate includes consideration as to whether sound scientific and medical evidence supports a favorable conclusion that is favorable to the claims.  See 38 C.F.R. § 3.311(c)(1)(i), (c)(3).  This opinion is the only competent opinion that is based on the current individualized dose estimate, and is consistent with the other conclusions reached by the DTRA, the VREIP, and the Under Secretary of Health.  See 38 C.F.R. § 3.311(a)(1).

In reaching its decision under 38 C.F.R. § 3.311, the Board has taken the factors as listed in 38 C.F.R. § 3.311(e) into consideration, as mandated by the Court in Hilkert v. West, 11 Vet. App. 284 (1998).  Specifically, the Board notes the following: the Veteran was a male; he was approximately 26 years of age when he was exposed to radiation; the medical evidence does not indicate a family history of the claimed condition; the Veteran's first diagnosis of record for esophageal cancer appeared approximately 32 years after exposure to radiation, over three decades after separation from service; and, there is no verified record of pre or post-service exposure to radiation or carcinogens.  None of these factors warrant a different result than that indicated by the Director, the VREIP, or the Under Secretary of Health, which included consideration as to whether sound scientific and medical evidence supported a favorable conclusion that is favorable to the claims.  See 38 C.F.R.  § 3.311(c)(1)(i), (c)(3).

Moreover, the competent evidence does not show that the Veteran's esophageal cancer is otherwise related to his military service.  In this regard, as noted above, the earliest date associated with the diagnosis of esophageal cancer is in 1999, over three decades after discharge.  Therefore, service connection is not warranted for this disability based on the presumption that the condition manifested within one year of discharge.  Also, the lapse in time between service and the first treatment for, and diagnosis of, esophageal cancer weighs against the claim.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time (as in this case) wherein the Veteran has not complained of the condition at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).

Service treatment records are silent for any reference to esophageal cancer.  Here, however, the Veteran's treating physician, Dr. "E.C.," submitted a letter in May 2003 after the Veteran's death.  In his letter, Dr. E.C. indicated that the Veteran was his patient and died from a small cell carcinoma that originated in the neck.  He noted the appellant's report that the Veteran was stationed in Johnston Island during service and that this location was identified as an area with abundant radioactivity.  He offered, "if this is the case there could be a link between exposure to radiation during his years in the service and development of cancer.  This, of course, would have to be further corroborated by the experts in these matters at the [VA]."

The Board must evaluate the probative value of this opinion:  Dr. E.C.'s opinion is speculative, at best, and a finding of service connection may not be based on a resort to speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011).  Also in this regard, a mere possibility (greater than a 0% chance) is no more than speculation and does not give rise to a grant of service connection. See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In this regard, it is important to note that the Board would not disagree with the medical opinion that "there could be a link between exposure to radiation during his years in the service and development of cancer", which is why the Board and RO undertook efforts to determine whether it is at least as likely as not a connection.  Unfortunately, that effort resulted in a negative medical opinion of high probative value.

Even Dr. E.C.'s own statement reflects that he did not have the required expertise to conclusively opine on a relationship between the Veteran's exposure to radiation and his subsequent development of esophageal cancer, indicating that this report is entitled to limited probative value. 

Once again, the standard is not a mere possibility, but a finding that it is at least as likely as not the Veteran's exposure to ionizing radiation in service resulted in esophageal cancer.  Such a finding cannot be made in this case in light of the clear opinion made by the VREIP, the Director, and the Under Secretary of Health.

At this juncture, the Board directly addresses the appellant's lay contention that the Veteran's esophageal cancer, the cause of his death, is a result of his exposure to ionizing radiation during active service.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters.  Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here, the appellant's contention regarding a relationship between the Veteran's cause of death and his military service, specifically his exposure to radiation, are not statements about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis.  Rather, this contention is a statement of causation.  Such statements clearly fall within the realm of opinions requiring medical expertise.  The appellant has not demonstrated any such expertise.  Thus, her contentions are not competent medical evidence and provide only limited probative weight in support of this claim, clearly outweighed by the expert opinions cited above.

Thus, the Board has considered the appellant's claim under the general provisions pertaining to direct service connection.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994) (service connection for a condition claimed to be due to exposure to ionizing radiation can be established by showing that the disease was incurred during or aggravated by service without regard to the statutory provisions concerning radiation exposure).

After an extensive review of the Veteran's record, as a whole, the Board finds that these records do not provide any additional evidence which would be favorable to the appellant's claim for service connection for the cause of the Veteran's death.

In addition, there is no contention or evidence that esophageal cancer was manifested to a compensable degree within one year of separation from active duty.  See 38 C.F.R. §§ 3.307, 3.309.

Because the preponderance of the evidence is against a finding that the Veteran died from a disease caused by or related to his service, the appellant's claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The appellant was not provided with information concerning the evaluations or the effective dates that could be assigned should service connection be granted.  See Dingess, supra.  However, since this decision affirms the RO's denials of service connection, the appellant is not prejudiced by the failure to provide her that further information.  That is, as the Board finds that service connection is not warranted for the claim for service connection at issue on this appeal, no ratings or effective dates will be assigned and any questions as to such assignments are rendered moot.

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.

Because service connection had not been established for any disability during the Veteran's lifetime, the notice required in this case does not include notice regarding disabilities for which service connection had been established during the Veteran's lifetime.  That the Veteran's death was caused by esophageal cancer is not a fact in dispute.  Hence, the notice required amounts to notice as to what evidence is required to establish service connection for the disease that caused the Veteran's death and a statement of VA's and the appellant's respective duties in obtaining that evidence.

The Board observes that the Federal Circuit had previously held that any error in VCAA notice should be presumed prejudicial and VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  The Supreme Court, however, reversed the Federal Circuit's decision in Sanders, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2) which provides that, in conducting review of decision of the Board, a court shall take due account of the rule of prejudicial error.  The Supreme Court essentially held in Sanders that - except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - (1) the burden of proving harmful error must rest with the party raising the issue; (2) the Federal Circuit's presumption of prejudicial error in Sanders imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process; and (3) determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Significantly, the appellant has not contended that any prejudicial notice error occurred in this case.

Here, the remaining VCAA duty to notify was satisfied by way of a letter sent to the appellant in July 2003 that fully addressed all three notice elements and was sent prior to the initial RO decision in this matter in January 2004.  The letter informed the appellant of what evidence was required to substantiate service connection for the cause of the Veteran's disease that caused his death and of the appellant's and VA's respective duties for obtaining evidence.

Indeed, the appellant has had representation for many years.  Her claim has been twice before the Board, and the appellant has argued to the RO and the Board the very point upon which this case turns - whether the Veteran's fatal disease was caused by his service.  Through her submissions in support of her claim, as well as the testimony she provided at the July 2005 hearing before the undersigned, the appellant has demonstrated more knowledge as to the requirements to substantiate her claim and what evidence was lacking in this case than she would have been informed of in a completely content complying notice letter sent to her upon receipt of her current claim.

Accordingly, in light of the Supreme Court's recent decision in Sanders and the appellant's actual knowledge, the Board finds that any failure to satisfy the duty to notify is not prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service medical records and pertinent treatment records and obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Associated with the claims file are the Veteran's service treatment reports, post-service medical reports, and opinions from the VREIP, the Director of the Compensation and Pension Service, and the Under Secretary of Health, in compliance with 38 C.F.R. § 3.311 and in substantial compliance with both the January 2006 and August 2009 Board Remands.  Hence, the medical evidence of record is sufficient for the Board to render a decision in this case.  See 38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Stegall v. West, 11 Vet. App. 268 (1998).

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


